ON REHEARING GRANTED
PER CURIAM.
After oral argument on petition for rehearing granted and further consideration of record and briefs the first paragraph of said opinion is hereby revised to read as follows:
By petition and cross-petition for a writ of certiorari we have for review orders of the Florida Industrial Commission bearing dates February 23, 1966, and March 22, 1966.
As revised the opinion filed July 27, 1966, is hereby adhered to on rehearing.
THORNAL, C. J., DREW, CALDWELL and ERVIN, JJ., and GRAESSLE, Circuit Judge, concur.